Exhibit 3.1 ARTICLES OF ORGANIZATION OF M2 ReInc II, LLC The undersigned, acting as the organizing member of M2 ReInc II, LLC, under the Florida Limited Liability Company Act, Chapter 608, Florida Statutes, adopts, the following Articles of Organization for the limited liability company. ARTICLE I Name The name of the limited liability company is M2 ReInc II, LLC (the "Company"). ARTICLE II Principal Office and Mailing Address The mailing address and street address of the principal office of the Company is 380E. State Road 434 Suite 109, Altamonte Springs, Florida 32714. ARTICLE III Registered Agent, Office & Registered Agent's Signature The name and address of the registered agent shall be: Gregory E. Matton, P.A. 3812 Coconut Palm Drive, Suite 200 Tampa, Florida 33619 Having been named as the registered agent and to accept service of process for the above stated Company at the place designated in this certificate, I hereby accept the appointment as registered agent and agree to act in this capacity. I further agree to comply with the provisions of all statutes relating to the proper and complete performance of my duties, and I am familiar with and accept the obligations of my position as registered agent as provided for in Chapter 608, Florida Statutes. /s/ Gregory E. Matton Gregory E. Matton, P.A. ARTICLE IV Organizing Member The nameand address of the authorized representative of the company executing these Articles of Organization is as follows: Mr. Randy Oveson 380 E. State Road 434, Suite 109 Altamonte Springs, Florida 32714 IN WITNESS WHEREOF the undersigned Authorized Representative has executed these Articles of Organization as of theday of May, 2010, /s/Randy Oveson Randy Oveson
